                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 BOOKER T. SHIPP,

                                Plaintiff,
                                                                              ORDER
          v.
                                                                           17-cv-955-jdp
 ROBERT HOBDAY,

                                Defendant.


         Plaintiff Booker T. Shipp, appearing pro se, is an inmate at New Lisbon Correctional

Institution. In this lawsuit, Shipp alleges that defendant dentist Robert Hobday violated his

rights under the Eighth Amendment and Wisconsin negligence law by failing to fully extract

one of Shipp’s teeth and then delaying in correcting the mistake by extracting the rest of the

tooth.

         Shipp has filed a motion for appointment of counsel. Dkt. 12. But litigants in civil cases

do not have a constitutional right to counsel, and I do not have the authority to appoint counsel

to represent a pro se plaintiff in a civil matter. Rather, I can only assist in recruiting counsel

who may be willing to serve voluntarily. See 28 U.S.C. § 1915(e)(1); Pruitt v. Mote, 503 F.3d

647, 654, 656 (7th Cir. 2007) (en banc).

         To show that it is appropriate for the court to recruit counsel, a plaintiff must first show

that he has made reasonable efforts to locate an attorney on his own. See Jackson v. Cty. of

McLean, 953 F.2d 1070, 1072–73 (7th Cir. 1992) (“the district judge must first determine if

the indigent has made reasonable efforts to retain counsel and was unsuccessful or that the

indigent was effectively precluded from making such efforts”). To meet this threshold

requirement, this court generally requires plaintiffs to submit correspondence from at least
three attorneys to whom they have written and who have refused to take the case. Shipp has

submitted two such letters, and he states that a third lawyer has not written him back. I

conclude that Shipp has made reasonable efforts.

       But the court will seek to recruit counsel for a pro se litigant only when the litigant

demonstrates that his case is one of those relatively few in which it appears from the record

that the legal and factual difficulty of the case exceeds his ability to prosecute it. Pruitt, 503

F.3d at 654–55. The court must decide for each case “whether this particular prisoner-plaintiff,

among many deserving and not-so-deserving others, should be the beneficiary of the limited

resources of lawyers willing to respond to courts’ requests.” McCaa v. Hamilton, 893 F.3d 1027,

1036 (7th Cir. 2018) (Hamilton, J., concurring).

       Shipp says that he has limited legal knowledge and the case will involve complex medical

issues. But his lack of legal knowledge is a common barrier for pro se litigants in this court.

And it is far too early in this litigation to tell whether the case will truly boil down to complex

medical issues. For example, the case has not even passed the relatively early stage in which

defendants often file a motion for summary judgment based on exhaustion of administrative

remedies, which can end up in dismissal of cases like this one before they advance deep into

the discovery stage of the litigation.

       So I will deny Shipp’s motion. As the case progresses, if he continues to believe that he

is unable to litigate the lawsuit himself, then he may renew his motion, but he will have to

explain what specific litigation tasks he cannot perform himself.

       Shipp has also filed a motion for entry of default against Hobday. Dkt. 13. But Shipp

filed this motion Hobday’s deadline for filing an answer, and Hobday indeed filed his answer

by the deadline set by the court. See Dkt. 15. So I will deny Shipp’s motion.


                                                2
                                   ORDER

IT IS ORDERED that:

1. Plaintiff Booker T. Shipp’s motion for the court’s assistance in recruiting him
   counsel, Dkt. 12, is DENIED to him renewing it at a later date.

2. Plaintiff’s motion for entry of default, Dkt. 13, is DENIED.

Entered October 29, 2018.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      3
